The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 18, 2015

                                      No. 04-15-00515-CR

                                    Rodolfo Nino ALEMAN,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 465736
                        Honorable George H. Godwin, Judge Presiding

                                         ORDER
        Appellant’s brief was due on November 9, 2015. On November 24, 2015, following
notification from this court, appellant’s attorney filed a motion for a 30-day extension of time to
file the brief. This Court granted the motion for extension of time, extending the deadline to
December 9, 2015. Appellant’s attorney still has not filed appellant’s brief.

        We ORDER appellant’s attorney to file appellant’s brief on or before January 4, 2016. If
appellant’s brief is not filed by that date, we will abate this appeal to the trial court for an
abandonment hearing. TEX. R. APP. P. 38.8(b)(2). Contempt proceedings will also be initiated
against appellant’s attorney. Id. 38.8(b)(4).


                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court